     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 1 of 6



 1   WRIGHT, FINLAY & ZAK, LLP
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
 3   7785 W. Sahara Avenue, Suite 200
     Las Vegas, NV 89117
 4   Tel.: (702) 475-7967; Fax: (702) 946-1345
     rriether@wrightlegal.net
 5
     FAEGRE DRINKER BIDDLE & REATH LLP
 6   Kimberly A. Jones, Esq. (pro hac vice)
 7   191 N. Wacker Drive, Suite 3700
     Chicago, IL 60606
 8   Tel.: (312) 569-1296; Fax: (312) 212-6500
     Eric F. Au, Esq. (pro hac vice)
 9   One Logan Square, Ste. 2000
     Philadelphia, PA 19103
10   Tel.: (215) 988-2544; Fax: (215) 988-2757
11
     Attorneys for Defendant, Massachusetts Mutual Life
12   Insurance Company
                                    UNITED STATES DISTRICT COURT
13
                                        DISTRICT OF NEVADA
14
15   SANGHAMITRA BASU,                            Case No. 2:20-cv-01432-JCM-BNW

16                     Plaintiff,                 STIPULATED PROTECTIVE ORDER

17          v.

18   MASSACHUSETTS MUTUAL LIFE
     INSURANCE COMPANY,
19
                       Defendant.
20
            Plaintiff Sanghamitra Basu and Defendant Massachusetts Mutual Life Insurance
21
     Company, through their respective counsel of record, stipulate as follows:
22
            WHEREAS, documents and information have been and may be sought, produced, or
23
24   exhibited by and among the parties relating to confidential business or financial information or

25   privacy rights of Defendant, an employee of Defendant, or the Plaintiff.

26          THEREFORE, the parties believe that the following protective order is necessary to
27   facilitate discovery and to prevent the unnecessary disclosure of proprietary or confidential
28
     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 2 of 6



 1   information and documents.
 2                                        PROTECTIVE ORDER
 3
            The terms and conditions of this protective order are as follows:
 4
            1.      Discovery in this action will involve the production of documents and testimony
 5
     that may contain confidential information, including proprietary information, and other items.
 6
 7          2.      A party may designate any documents, other materials, or responses to discovery,

 8   which that party in good faith believes (1) contains information involving trade secrets,

 9   confidential business or financial information or privacy rights of MassMutual, an employee of
10   MassMutual, or the Plaintiff, and (2) is subject to protection under the Federal Rules of Civil
11
     Procedure or Nevada law (“Confidential Information). However, as specifically enumerated in
12
     paragraph 13 of this Protective Order, a party may object to the designation of material as
13
     Confidential. If a party objects, and the parties cannot reach an agreement, the procedure and
14
15   provisions contained in paragraph 13 shall determine the proper designation or status of the

16   disputed material and/or information.
17          3.      The producing party’s designation of Material as Confidential must be made only
18
     upon the good faith belief that unrestricted disclosure of such information could be harmful to the
19
     business or, operations, or privacy interests of parties or non-parties.
20
            4.      Any producing party shall designate Material as Confidential by affixing thereon a
21
22   small notice on the document containing the word “CONFIDENTIAL” or a statement that the

23   Material is being produced under this Protective Order. All copies of such documents that are

24   reproduced by the receiving party pursuant to the terms of this Protective Order must either (a)
25   contain the     original   designation   of   confidentiality,   or   (b) be   clearly   marked   as
26
     “CONFIDENTIAL.” Any such designation of Confidential by the producing party shall be
27
     precise and specific as to the document or parts of documents designated as Confidential. For
28
                                                       2
     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 3 of 6



 1   example, including a marking an individually bates numbered page as “CONFIDENTIAL” shall
 2   be precise and specific.
 3
             5.      A party may designate testimony taken during a deposition as Confidential
 4
     Information by expressing the designation at the time of the depositions or in writing within 30
 5
     days after the transcript of the testimony has been received by the designating party. In the event
 6
 7   the party furnishing deposition testimony designates portions or all of that testimony as

 8   Confidential, the court reporter shall separately transcribe and submit under seal, to counsel for the

 9   parties, transcriptions of the testimony designated as Confidential. Confidential transcripts of
10   deposition testimony are subject to the same good faith requirement for designation of Confidential
11
     Information and shall be treated the same and afforded the same protections as other Material
12
     designated as Confidential Information under this Order.
13
             6.      Confidential Information shall be made available only to the named parties, the
14
15   attorneys of the parties in this action, the attorneys’ clerical, secretarial, and support staff, and

16   outside consultants, vendors, or experts and the experts’ clerical, secretarial, and support staff,
17   retained to assist in the prosecution or defense of this action, or any mediator hired by the parties
18
     to facilitate settlement of this matter.
19
             7.      Confidential Information shall not be disclosed or communicated to outside
20
     consultants, vendors, or experts unless and until that person or entity has been given a copy of this
21
22   Order and has signed an acknowledgement that he/she or it has received and agrees to comply

23   with its terms. A copy of the acknowledgment is attached as Exhibit A to this Protective Order.

24           8.      No person or entity to whom Confidential Materials are made available shall use
25   of such Material for any purpose other than the prosecution or defense of this action. No person
26
     or entity to whom Confidential Material is made available shall disclose the contents of such
27
     material to any other person or entity, except as permitted by this Order.
28
                                                       3
     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 4 of 6



 1          9.      In the event a party or counsel for a party receives a subpoena issued in another
 2   lawsuit for Confidential Material produced in this action, the party receiving the subpoena shall
 3
     give prompt notice to the party who originally disclosed the Material in this lawsuit. Prompt
 4
     notice shall be defined as notice sufficient to allow the party who disclosed the Material to file a
 5
     motion to quash or to take other lawful action to prevent disclosure. At a minimum, prompt
 6
 7   notice means an e-mail or fax to the producing party’s counsel within five business days of

 8   receiving the subpoena. If the party that receives the subpoena files a motion to quash or takes

 9   other legal action to prevent disclosure, the party receiving the subpoena shall not produce any
10   Confidential Material in response to the subpoena until the Court rules on the motion to quash,
11
     the issue is otherwise resolved by the Court, or the issue is resolved by agreement among the
12
     disclosing party and the party issuing the subpoena.
13
            10.     In the event a party or counsel for a party seeks to file Material that another party
14
15   designated as Confidential with the Court, the party or counsel seeking to file the Confidential

16   Material shall first confer with the designating party about the need to file the document (or
17   proposed filing) under seal and whether the parties can agree on a stipulation seeking to have the
18
     document (or proposed filing) filed under seal.
19
            11.     Nothing in this Order should be construed to automatically permit the filing of any
20
     document under seal. The parties hereby acknowledge LR IA 10-5, which states, in part, that
21
22   “papers filed with the court under seal must be accompanied by a motion for leave to file those

23   documents under seal.”

24          12.     Nothing in this Order shall be construed to preclude counsel from showing
25   Confidential Material to any witnesses during depositions, hearings, or at trial of this action. In
26
     the event any Confidential Material is shown to a witness, it shall not lose its Confidential status.
27
            13.     If a party contends that any Material designated as Confidential is not entitled to
28
                                                       4
     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 5 of 6



 1   such treatment, such party may at any time give written notice that the party does not believe the
 2   designated material qualifies as Confidential Information. The party who designed the Material
 3
     as Confidential shall have twenty-five (25) days from the receipt of such notice to apply to the
 4
     Court for an order designating the Material as Confidential. The designating party has the burden
 5
     of establishing that the Material is appropriately subject to this Protective Order.
 6
 7           14.     Nothing in this Order will bar Counsel from rendering advice to their clients with

 8   respect to this litigation and, in the course thereof, relying upon information designated as

 9   Confidential, provided that the contents of the information must not be disclosed beyond the
10   parameters of this Order as stated in Paragraph 6.
11
             15.     The Court may modify the terms and conditions of this Order for good cause, or in
12
     the interests of justice, or on its own at any time.
13
             16.     The provisions of this Order shall survive the termination of this action, except
14
15   with respect to those documents and information that became a matter of public record pursuant

16   to Paragraph 6. Upon conclusion of the case, counsel for the parties are responsible for retrieving
17   from their retained experts and consultants all Confidential Materials and returning them to the
18
     disclosing party, or destroying them, and for assuring that their retained experts and consultants
19
     do not keep any copies. Notwithstanding the foregoing, Counsel for each party may retain all
20
     pleadings, briefs, memoranda, motions, and other documents filed with the Court that refer to or
21
22   incorporate Confidential information.

23   ///

24   ///
25   ///
26
     ///
27
     ///
28
                                                        5
     Case 2:20-cv-01432-JCM-BNW Document 29
                                         28 Filed 04/15/21
                                                  04/14/21 Page 6 of 6



 1   Further, attorney work product materials that contain Confidential information need not be
 2   destroyed, but, if they are not destroyed, the person in possession of the attorney work product
 3
     will continue to be bound by this Order with respect to all such retained information, after the
 4
     conclusion of this litigation.
 5
 6   Dated: April 14, 2021                           Dated: April 14, 2021
 7   /s/ Matthew L. Sharp                            /s/ Robert A. Riether
     Matthew L. Sharp, Esq.                          Robert A. Riether, Esq.
 8   Law Offices of Matthew L. Sharp                 Nevada Bar No. 12076
 9   Nevada Bar No. 4766                             Wright, Finlay & Zak, LLP
     432 Ridge St.                                   Las Vegas, NV 89117
10   Reno, NV 89501
                                                     Kimberly A. Jones, Esq.
11   Sean K. Claggett, Esq.                          Admitted pro hac vice
     Nevada Bar No. 8407                             Eric F. Au, Esq.
12   Samuel A. Harding, Esq.                         Admitted pro hac vice
13   Nevada Bar No. 1877                             Faegre Drinker Biddle & Reath LLP
     Shannon L. Wise                                 191 N. Wacker Dr., Ste. 3700
14   Nevada Bar No. 14509                            Chicago, IL 60606
     Claggett & Sykes Law Firm                       Attorneys for Defendant Massachusetts
15   4101 Meadows Lane, Suite 100                    Mutual Life Insurance Company
     Las Vegas, NV 89107
16
     Attorneys for Plaintiff Sanghamitra Basu
17                                            EXHIBIT LOG
18
19   Exhibit A                                           Acknowledgment

20
21                                               ORDER

22   Dated:                           IT IS SO ORDERED
                                      DATED: 5:09 pm, April 15, 2021
23
24                                             Honorable James C. Mahan
                                               United States District Judge
25                                    BRENDA WEKSLER
                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
                                                     6
